Citation Nr: 1105290	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
disabling for service-connected bilateral lower extremity venous 
varicosities prior to March 19, 2008.

2.  Entitlement to a disability rating in excess of 60 percent 
disabling for service-connected bilateral lower extremity venous 
varicosities on or after March 19, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to April 1957.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The appeal was subsequently transferred to the 
RO in Louisville, Kentucky.

In November 2009, the issues of entitlement to individual 
unemployability (TDIU) and an increased rating for service-
connected bilateral lower extremity venous varicosities were 
remanded to obtain a clarifying opinion as to whether the Veteran 
was entitled to TDIU based on his service-connected bilateral 
lower extremity venous varicosities.  An opinion was obtained in 
December 2009 and TDIU was granted in a December 2010 rating 
decision.  The only development requested was a clarifying 
opinion, which was sufficient to grant TDIU.  Accordingly, the 
directives of the remand were complied with and the Board can 
proceed with a decision in this case.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 

Additionally, a 60 percent rating for service-connected bilateral 
lower extremity venous varicosities was granted effective from 
March 19, 2008.  Because the claim for TDIU was granted, it is no 
longer in appellate status.  As the grant of the 60 percent 
rating is not a full grant of the benefits sought, the claim for 
an increased rating remains in appellate status and has been 
recharacterized as reflected above. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Prior to March 19, 2008, service-connected bilateral lower 
extremity venous varicosities were not shown to be productive of 
persistent edema or subcutaneous induration, stasis pigmentation 
or eczema, and persistent ulceration.  

2.  On or after March 19, 2008, service-connected bilateral lower 
extremity venous varicosities were not shown to be productive of 
massive board-like edema with constant pain at rest.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent 
disabling for service-connected bilateral lower extremity venous 
varicosities prior to March 19, 2008, were not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.10, 4.104, Diagnostic Code 7120 (2010).

2.  The criteria for a disability rating in excess of 60 percent 
disabling for service-connected bilateral lower extremity venous 
varicosities on or after March 19, 2008, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.10, 4.104, Diagnostic Code 7120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Veteran submitted a claim for an increased 
rating for service-connected bilateral lower extremity venous 
varicosities in May 2005.  The Veteran was sent letters in July 
2005, January 2007, and December 2008.  The July 2005 letter 
stated that, to substantiate a claim for increased compensation, 
the claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The letter advised the Veteran what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The letter also informed him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  The December 2008 notice also 
provided examples of the types of medical and lay evidence that 
the Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing his entitlement to increased 
compensation.  Specifically, the Veteran was informed in the 
letter of types of evidence that might show such a worsening, 
including statements from a doctor containing the physical and 
clinical findings; results of laboratory tests or x-rays; the 
dates of examinations and tests; and statements from other 
individuals who were able to describe from their knowledge and 
personal observations in what manner the disability had become 
worse.  

The December 2008 letter informed the Veteran that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  The January 2007 letter also 
contained information about assigning effective dates.  Although 
the January 2007 and December 2008 letters were sent after the 
initial adjudication of his claim, the Veteran was given an 
opportunity to respond following this notice, and the claim was 
subsequently readjudicated in February 2009 and December 2010 
supplemental statements of the case (SSOCs), and therefore any 
defect in the timing of the notice of this information was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim for an increased rating for bilateral lower extremity 
venous varicosities, including private and VA treatment records 
and by affording VA examinations.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the most recent March 2008 VA examination obtained in this case 
is adequate, as it was based on a physical examination and 
provides medical information needed to address the rating 
criteria relevant to this case.  In particular, it contains 
descriptions of the symptomatology related to the service-
connected disability and addresses the impact of the disability 
on his employment and daily life.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case with regard to obtaining a VA examination.  

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  

Additionally, the Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.  The Board observes that the Veteran was in receipt 
of Social Security Administration (SSA) disability benefits since 
1988.  It is unclear why the Veteran was receiving SSA disability 
benefits.  However, a March 2008 response from the SSA reflects 
that these medical records were destroyed.  A formal finding of 
unavailability was associated with the claims file in December 
2008 documenting VA's attempts to locate the records.  The 
Veteran was informed of such that same month.  VA has also 
assisted the Veteran and his representative throughout the course 
of this appeal by providing them with a statement of the case 
(SOC) and supplemental statements of the case (SSOCs), which 
informed them of the laws and regulations relevant to his claim.  
For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the Veteran had been receiving a 50 
percent rating for his service-connected bilateral lower 
extremity venous varicosities since July 28, 1989, under 
38 C.F.R. § 4.104, Diagnostic Code 7120.  The Board observes that 
the rating criteria were amended to their present form in the 
1990s, well before he filed his claim for an increase in 2005.  
See 62 FR 65219, December 11, 1997, as amended at 63 FR 37779, 
July 14, 1998.  There is no longer a 50 percent rating for 
application.  Diagnostic Code 7120 now provides for a 40 percent 
rating for persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Finally, a 
total (100 percent) rating is assigned for massive board-like 
edema with constant pain at rest.  38 C.F.R. § 4.104.

1.  Entitlement to a disability rating in excess of 50 percent 
disabling for service-connected bilateral lower extremity venous 
varicosities prior to March 19, 2008.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
service-connected bilateral lower extremity venous varicosities 
were not productive of a rating in excess of 50 percent disabling 
prior to March 19, 2008.  Persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration were not shown prior to March 19, 2008.  In this 
regard, a January 2004 private record from Dr. C observed that 
the venous varicosities were without clubbing, cyanosis, or 
edema.  Private records from Dr. C dated from 2004 to 2005 
recorded trace to mild pretibial edema in the bilateral lower 
extremities.  The chronic lower extremity edema was noted to be 
pretty much resolved on diuretics.  

During his July 2005 VA examination, the Veteran reported 
constant aching and throbbing as well as intermittent swelling.  
Standing and walking increased the pain and both were limited.  
Compression hosiery irritated the veins.  His symptoms improved 
with elevation of the lower extremities.  The Veteran used 
aspirin or extra strength Tylenol for pain.  Physical examination 
revealed moderate venous varicosities which were easily visible 
and palpable from the toes all the way up the thigh on the right 
lower extremity.  There were mild venous varicosities which were 
easily palpable and visible from the toes all the way up the 
thigh level on the left lower extremity.  There was 1+ pedal 
edema bilaterally.  

A February 2006 VA record indicated that there was no 
thrombophlebitis.   

As reflected above, although persistent edema was indicated there 
was no subcutaneous induration, stasis pigmentation or eczema, or 
persistent ulceration shown prior to March 19, 2008.  
Accordingly, the evidence of record does not more nearly 
approximate the criteria for a 60 percent rating prior to March 
19, 2008.  38 C.F.R. § 4.104, Diagnostic Code 7120; see Hart, 21 
Vet. App. 505.   

2.  Entitlement to a disability rating in excess of 60 percent 
disabling for service-connected bilateral lower extremity venous 
varicosities on or after March 19, 2008.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
service-connected bilateral lower extremity venous varicosities 
were not productive of a rating in excess of 60 percent disabling 
on or after March 19, 2008.  Massive board-like edema with 
constant pain at rest has not been shown.  In this regard, during 
his March 19, 2008 VA examination, persistent edema and constant 
pain even at rest were noted.  There was aching, fatigue, 
throbbing, and a heavy feeling after prolonged walking or 
standing.  There was no skin discoloration, stasis pigmentation, 
eczema, or ulceration present.  There was no history of 
erythromelalgia, angioneurtoic edema, or Reynaud's syndrome.  
Although the Veteran was observed to have boardlike edema, it was 
not described as massive.  The examiner stated that exercise or 
exertion was precluded by the condition and it had a severe 
impact on his ability to do chores; participate in recreation and 
sports; and shop.  His travel was also moderately limited.  
However, his daily activities of feeding, bathing, dressing, 
toileting, and grooming were not affected.  

The Board observes the Veteran as well as his friends and 
family's reports that his service-connected disability itches and 
affects his driving and his sleeping.  Although the Board 
acknowledges the Veteran's contention that he has massive 
boardlike edema with constant pain even at rest, a medical 
provider with experiencing differentiating the degrees of edema 
has not described it as such.  Accordingly, without massive 
board-like edema, the service-connected disability does not more 
nearly approximate the criteria for a 100 percent rating.  
38 C.F.R. § 4.104, Diagnostic Code 7120; see Hart, 21 Vet. 
App. 505.   

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected bilateral lower extremity venous varicosities is so 
exceptional or unusual as to warrant the assignment of a higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his bilateral lower extremity venous varicosities 
reasonably describe the Veteran's disability level and 
symptomatology and he has not argued to the contrary.  The 
criteria, 38 C.F.R. § 4.104, Diagnostic Code 7120 reasonably 
describe the Veteran's disability level and symptomatology, and 
consequently his disability level is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate.  Moreover, the Veteran has not contended that his 
service-connected disability has caused frequent periods of 
hospitalization.  The Veteran's disability has not been shown to 
affect him in an unusual or exceptional way.  Additionally, the 
Board finds it significant that the Veteran is already in receipt 
of TDIU based solely on this disability pursuant to 38 C.F.R. 
§ 4.16.  For these reasons, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to a disability rating in excess of 50 percent 
disabling for service-connected bilateral lower extremity venous 
varicosities prior to March 19, 2008, is denied.

Entitlement to a disability rating in excess of 60 percent 
disabling for service-connected bilateral lower extremity venous 
varicosities on or after March 19, 2008, is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


